Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 – 3, 5 – 7, and 9 – 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Pat. No. 8,303,357 (“Kuwahara”).

Regarding claim 1, Kuwahara discloses a contact ring (100) for connecting a first electrically conductive contact element and a second electrically conductive contact element, comprising:
a strip of electrically conductive material (110) defining a plurality of projections (121) on at least one longitudinal side (121 are on the outer radial side), the projections adapted to contact electrically conductive materials of the first and second contact elements for establishing an electrically conductive connection therebetween (121 alternately point up and down to electrically connect to elements above and below, see Fig. 1B).
Regarding claim 2, Kuwahara discloses wherein each projection (121) defines a tapering end section for connecting to the contact elements (see Fig. 5).
Regarding claim 3, Kuwahara discloses wherein the strip is closed to form a circular ring (see Fig. 5).
Regarding claim 5, Kuwahara discloses wherein a portion of the ring extends in an axial direction for defining a cylindrical shape (110 has a depth to create a ring shape).
Regarding claim 6, Kuwahara discloses wherein the projections are defined on each side of the ring and extend in each axial direction (121 are all around the ring and extend upward and downward).
Regarding claim 7, Kuwahara discloses wherein the projections extend radially outward from each side of the ring (121 extend a length along radial direction all around ring, see Fig. 5).
Regarding claim 9, Kuwahara discloses wherein the ring defines at least one flat annular surface (the surface near the lead line of 110 is an annular flat, see Fig. 5).
Regarding claim 10, Kuwahara discloses wherein the projections include:
a plurality of first projections (123) having sharpened edge sections defined on an inner side of the flat annular surface (123 are on an inner side of the ring surface) and extending in a first axial direction (some 123 point upward, see Fig. 5); and
a plurality of second projections (121) defined on an outer side of the flat annular surface (121 are on an outer side of the ring surface) and extending in a second axial direction opposite the first axial direction (some 121 extend downward, see Fig. 5).
Regarding claim 11, Kuwahara discloses wherein a radial spacing between a plurality of adjacent first projections is greater than a radial spacing between a remainder of adjacent first projections (a spacing between adjacent upward facing protrusions 123-M is greater than a spacing between one upward and one downward protrusions 123-m and 124-m, see Fig. 5).
Regarding claim 12, Kuwahara discloses wherein the projections include:
a plurality of first projections (123) defining a toothing (123 end in a point tooth portion) extending from an inner side of the flat annular surface in a first axial direction (123 extend from a inner wall of the ring and some extend upward) and
a plurality of second projections (121) defined on an outer side of the flat annular surface (121 extend from an outer side of the ring) and extending in a second axial direction opposite the first axial direction (some 121 extend downward).
Regarding claim 13, Kuwahara discloses wherein the strip includes sections (121 and 123) alternatingly pointing inwardly (123 point inward) and outwardly (121 point outward), the sections pointing inwardly (123) are bent upwardly or downwardly from the plane of the ring and form the projections (see Fig. 5).

Claims 1, 3, and 5 – 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Pat. No. 7,587,244 (“Olbertz”).

Regarding claim 1, Olbertz discloses a contact ring (215) for connecting a first electrically conductive contact element and a second electrically conductive contact element, comprising:
a strip of electrically conductive material (the material of 215, see Fig. 2B) defining a plurality of projections (230-235) on at least one longitudinal side (230-235 are on the outer radial side), the projections adapted to contact electrically conductive materials of the first and second contact elements for establishing an electrically conductive connection therebetween (230-235 connect 202 to 112, see Fig. 1).
Regarding claim 3, Olbertz discloses wherein the strip is closed to form a circular ring (see Fig. 2B).
Regarding claim 5, Olbertz discloses wherein a portion of the ring extends in an axial direction for defining a cylindrical shape (215 has a depth to create a ring shape).
Regarding claim 6, Olbertz discloses wherein the projections are defined on each side of the ring and extend in each axial direction (230-235 are all around the ring and extend in an upward axial direction and also have distal ends which reverse and extend in a downward radial direction).
Regarding claim 7, Olbertz discloses wherein the projections extend radially outward from each side of the ring (230-235 initially extend radially outward and do so all around the outer edge of the ring).
Regarding claim 8, Olbertz discloses wherein the projections (230-235)have an S-shaped cross section (see Fig. 2B).
Regarding claim 9, Olbertz discloses wherein the ring defines at least one flat annular surface (the surface near the lead line of 215 is an annular flat, see Fig. 2b).

Allowable Subject Matter
Claim 4 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 14 – 20 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding Claim 4, the prior art does not disclose or suggest the claimed contact ring for connecting a first electrically conductive contact element and a second electrically conductive contact element, comprising: a strip of electrically conductive material defining a plurality of projections on at least one longitudinal side, the projections adapted to contact electrically conductive materials of the first and second contact elements for establishing an electrically conductive connection therebetween, and wherein the strip defines a selectively mateable closure on each end thereof for forming the circular ring.
Regarding Claim 14, the prior art does not disclose or suggest the claimed contact system, comprising: a ground cylinder; a shielding cylinder press-fit with the ground cylinder; and a contact ring disposed between the ground cylinder and the shielding cylinder, the contact ring defining a plurality of projections on at least one longitudinal side, the projections electrically contacting the ground cylinder and the shielding cylinder for establishing an electrically conductive connection therebetween, along with the remaining elements of the claim.
Olbertz discloses two cylindrical members 112 and 201 and the ring 215 disposed therebetween, with 112 being sealed by portion 210, but 112 is an electrode line for a device within a patient and is not a shielding line. Kuwahara does not disclose ring 110 as being between press fit cylinders. Kovalav discloses a conductive ring with projections. Bruce discloses a conductive ring that is not continuous but there is no selectively mateable closure.
The prior art, when taken alone, or in combination, cannot be construed as reasonably teaching or suggesting all of the elements of the claimed invention as arranged, disposed, or provided in the manner as claimed by the Applicant.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL D BAILLARGEON whose telephone number is (571)272-0676. The examiner can normally be reached M-F 8:30 a.m. - 5 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Luebke can be reached on (571) 272-2009. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAUL D BAILLARGEON/            Examiner, Art Unit 2833                                                                                                                                                                                            

/OSCAR C JIMENEZ/            Examiner, Art Unit 2833